IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


INTERGOVERNMENTAL                           : No. 69 WM 2015
COOPERATION AUTHORITY FOR                   :
CITIES OF THE SECOND CLASS,                 :
HENRY SCIORTINO, EXECUTIVE                  :
DIRECTOR, NICHOLAS D.                       :
VARISCHETTI, CHAIRMAN OF THE                :
BOARD, AND MICHAEL I. DANOVITZ,             :
SECRETARY OF THE BOARD,                     :
                                            :
                   Petitioners              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
FIFTH JUDICIAL DISTRICT OF                  :
PENNSYLVANIA,                               :
                                            :
                   Respondent


                                       ORDER



PER CURIAM

      AND NOW, this 24th day of November, 2015, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Prohibition and the

Application for Leave to File Reply are DENIED.